Wedell, J.
(dissenting): In due deference to the view of the majority I am unable to concur in this opinion. It is unsupported by any precedent I have been able to find and impresses me as unsound in reason. It must inevitably lead to resting judgments on uncertainty, conjecture and speculation. The question presented here is not whether the provisions of the workmen’s compensation act shall be liberally interpreted in order to accomplish the beneficent purpose intended by its framers. In the rule of liberal interpretation I readily concur and would strenuously oppose any relaxation of it. The question before us does not pertain to an interpretation of the provisions of the act but goes to the probative force of evidence. The evidence which must be relied upon for recovery is medical. The nature of the claim was not for compensation due to an accident, namely, the cut on the arm. That such accident occurred respondent admits. The claim was for compensation due to infection from cattle which the evidence established to be a disease known as ringworm. The theory of claimant was the cut resulted in the infection. The finding of the court was that claimant contracted the infection as a result of the accident, the cut on the forearm.
In the interest of clarity of thought I shall first deal briefly with the question of the infection or disease, separate and apart from the accident, the cut. The theory that the judgment of the *41trial court is supported by evidence because the evidence practically eliminated every other source of infection than that arising out of and in the course of employment is of no value in this particular case. The reason for that i§, compensation for disability, resulting from disease alone, even industrial disease, is not recoverable under the workmen’s compensation act. (Taylor v. Swift & Co., 114 Kan. 431, 219 Pac. 516; Chop v. Swift & Co., 118 Kan. 35, 37, 233 Pac. 800; Echord v. Rush, 124 Kan. 521, 261 Pac. 820; Fair v. Golden Rule Refining Co., 134 Kan. 623, 7 P. 2d 70.)
Next, it should be borne in mind there can be no recovery in this case on the theory that the accident (the cut) contributed to, aggravated or precipitated any existing ailment or disease. Claimant's own evidence precludes recovery on that ground. He testified that prior to the cutting of his arm he had nothing wrong with him. The decision of the court, of course, does not rest upon this theory. I have simply disposed of the theory in order to avoid confusion of thought.
The undisputed testimony was: the cut on the arm healed with first intention; about a week or ten days after the cut on the arm an infection broke out on claimant’s right leg; the infection was local and not systemic; by reason of the leg infection he stopped working.
Since the infection was purely local and not systemic, it did not pass through the blood stream. Let us now turn to the causal connection between the accident and the disease. If recovery is allowed, it must be on expert testimony, and on such portion of that testimony alone as is most favorable to claimant. The most favorable testimony of claimant’s own witness, Doctor Van Cleve, the only skin specialist called, and a physician of wide experience with diseases of this nature, is found in the hypothetical question and answer:
“Q. Now, Doctor, if this claimant here received a cut on his right arm about a week or ten days prior to the time this first broke out, and was handling cattle at that time that was infected at the packing house, do you think it would be possible for him to receive an infection from the diseased cattle? A. It would be possible.” (Italics inserted.)
On the subject of testimony "of possibility,” this court, in Whitaker v. Panhandle Eastern P. L. Co., 142 Kan. 314, 46 P. 2d 862, said:
“Claimant relies on the fact that, as he testified, he was in good condition *42before the accident and began to be sick soon after it. It will be seen that the only medical testimony that was furnished by claimant was that it was possible that an accident such as that described by claimant might have caused his condition. . . . Taking all the evidence in this case in its most favorable light for claimant and giving claimant the benefit of all inferences to be drawn from the proven and admitted facts, the conclusion to be drawn rises but little higher than surmise or conjecture. We cannot permit judgments to rest on such a basis.” (pp. 317, 318.)
The most favorable testimony of claimant’s own witness, Doctor Shippey, is found in answer to the long hypothetical question set out in the opinion. The statement of Doctor Shippey, “He certainly could,” was in answer to the question whether, under the circumstances stated, it was possible he could have become infected in the cut. The answer is not that in his professional opinion claimant did become infected in the cut, nor that the infection, most probably, or even probably, resulted from the cut. Neither did he say, in his opinion, the cut most probably, or even probably, contributed to the contracting of the disease. The answer simply meant there was no question about the possibility of claimant’s becoming infected in this manner! To construe the answer as meaning anything more certain than that, it appears to me, is to read into it something not expressed nor fairly implied. Clearly the answer does not import certainty nor even probability. Obviously, conditions arise where doctors, of necessity, are prevented from testifying with certainty and refuse to do so. This speaks well for their integrity. All that can be expected of them under such circumstances is their best professional judgment. Where, however, medical testimony must be relied upon to establish the connection between cause and result, the testimony should affirm probability and not mere possibility. Any other rule must result in the elimination of necessity for proof and in the rendition of judgments on speculation.
Doctor Shippey’s judgment as to probability was not solicited. The reason for failure to solicit it may perhaps be found in the adverse testimony of Doctor Van Cleve on that subject, whose testimony had preceded that of Doctor Shippey. Furthermore, according to the undisputed evidence, the infection may have been transmitted by contact without any cut. There was no evidence the disease was more readily contracted by reason of an abrasion. As to the rapidity of the spreading of this particular kind of infection, the undisputed evidence was, that there was very little difference whether this infection came in contact with the blood stream or *43not. In Zimmerman v. Weinroth, 272 Pa. 537, 116 Atl. 510, where disease was alleged to have resulted from personal injuries, it was held:
“Where it is equally probable that the disease resulted from two or more causes, for only one of which defendant was responsible, there can be no recovery.” (Syl. ¶ 2.)
Certainly, whether the disease was in fact occasioned by the cut or whether it was contracted otherwise, in the course of employment, was highly conjectural. In Fair v. Golden Rule Refining Co., 134 Kan. 623, 7 P. 2d 70, it was said:
“What we mean to hold is that before a claim for compensation can be sustained there must be substantial, competent evidence to support it. Claims cannot be sustained which rest purely on conjecture, or upon abstract theories not applicable to the facts.” (p. 629.) See, also, Whitaker v. Panhandle Eastern P. L. Co., supra, and cases there cited.
In Taylor v. Swift & Co., 114 Kan. 431, 219 Pac. 516, the action was for compensation for alleged injuries sustained through exposure while working in and out of defendant’s meat-cooling plant. In denying compensation, this court quoted with approval from Linnane v. Aetna Brewing Co., 91 Conn. 158. The pertinent portion of the quotation reads:
“ ‘Compensation is not awarded, under our workmen’s compensation act, for death or incapacity due to disease, unless the disease be the direct result or natural consequence of an accidental bodily injury; in other words, a “personal injury” within the act, must involve both an accident and bodily injury as distinguished from disease.’ ” (p. 437.)
In Fink v. Sheldon Axle & Spring Co., 270 Pa. St. 476, 113 Atl. 666, with regard to medical testimony, it was said:
“Both the courts and the administrative authorities have, very properly, been most liberal in construing the Workmen’s Compensation Law, holding that claims thereunder need not be made out with the same exactness of proof required in suits .at common law. It must be understood, however, that when, in cases of this class, expert testimony is relied on to show the connection between an alleged cause and a certain result, it is not enough for the doctors to say simply that the ailment in question might have resulted from the assigned cause, or that the one could have brought about the other; they must go further and testify at least that, taking into consideration all the attending data, it is their professional opinion the result in- question most probably came from the cause alleged.” (p. 479.) See, also, McCoy v. Jones & Laughlin Steel Co., 275 Pa. St. 422, 119 Atl. 484; Gausman v. Pearson Co., 284 Pa. St. 348, 131 Atl. 247; Frank Marra Co. v. Norton, 56 F. 2d 246.
The evidence most favorable to claimant pertained to possibility *44of connection between cause and result. That evidence did not meet the requirements of proof.
Moreover, it should be noted there was no evidence the cattle were infected with ringworm.' In the hypothetical questions that fact appears to have been assumed. The record before us affords no basis for the assumption.
Burch, C. J., and Thiele, J., join in this dissent.